                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                      AT CHATTANOOGA


HABCO STRUCTURAL SPECIALISTS, INC., )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                          No. 1:20−cv−00120−TAV−SKL
                                    )
HOMESTEAD JOIST REINFORCEMENT, LLC, )
et al.,                             )
                                    )
      Defendant.



                              ORDER GOVERNING DEPOSITIONS



This Order Governing Depositions sets forth procedures that must be adhered to during depositions
conducted in connection with actions filed in this Court.

     1. Counsel shall not direct or request that a witness not answer a question, unless that counsel has
        objected to the question on the ground that the answer is protected by a privilege or a limitation
        on evidence directed by the court.

     2. Counsel shall not make objections or statements which might suggest an answer to a witness.
        Counsel's statements when making objections should be succinct, stating the basis of the
        objection and nothing more.

     3. Counsel and their witness−clients shall not engage in private, off−the−record conferences while
        the deposition is proceeding in session, except for the purpose of deciding whether to assert a
        privilege. Counsel may confer with their clients during midmorning, lunch, midafternoon, or
        overnight breaks in the deposition. However, counsel for a deponent may not request such a
        break while a question is pending or while there continues a line of questioning that may be
        completed within a reasonable time preceding such scheduled breaks.

     4. Deposing counsel shall provide to the witness's counsel a copy of all documents shown to the
        witness during the deposition. The copies shall be provided either before the deposition begins or
        contemporaneously with the showing of each document to the witness. The witness and the
        witness's counsel do not have the right to discuss documents privately before the witness answers
        questions about them.


IT IS SO ORDERED.

                                               s/Thomas A Varlan
                                               UNITED STATES DISTRICT JUDGE
